Citation Nr: 9914113	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  94-40 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The appellant served on active duty with the Merchant Marine 
from December 1944 to January 1945 and with the Coast Guard 
from December 1945 to December 1947.  

This appeal arises from an October 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied entitlement to service 
connection for asbestosis.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claim in May 1997.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
in Stegall v. West, 11  Vet. App. 268 (1998) held that a 
remand by the Board confers on the veteran as a matter of 
law, the right to compliance with the remand orders.  It 
imposes upon the VA a concomitant duty to ensure compliance 
with the terms of the remand.  The Board has reviewed the 
claims file and determined that the development ordered in 
the May 1997 remand has been completed to the extent 
possible. 


FINDING OF FACT

The appellant has not submitted competent medical evidence 
which provides a nexus between any current pulmonary disorder 
and exposure to asbestos in service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for asbestosis.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION
Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The Court has held that establishing service connection 
generally requires medical evidence of a current disability, 
see Rabideau v. Derwinski, 2 Vet.App. 141 (1992); medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza, 
supra), petition for cert. filed, No. 97-7373 (Jan. 5, 1998); 
Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

Factual Background.  The claims folder does not include any 
medical records from the appellant's period of service in the 
Merchant Marine.  

On service enlistment examination in November 1945 the 
veteran's lungs were noted to be normal.  There are no 
records of any complaints of, or treatment for a lung 
disorder in service.  On service separation examination in 
December 1947 a chest X-ray was taken and the veteran lungs 
were again noted to be normal.  There are no records of 
asbestos exposure in service.  

The appellant's Notice of Separation Form reveals that he 
completed basic engineering school in service.  

A VA examination was performed in August 1993.  The veteran 
gave a history of exposure to asbestos on the U.S.S. Kukui.  
He served for 19 months in the engine room.  As part of his 
duties he had to remove the evaporator manhole cover and 
replace it with an asbestos covering.  The ship was old and 
in pieces and there was asbestos flying around in the engine 
room.  Examination including pulmonary function tests 
revealed mild to moderate obstructive ventilatory impairment.  
Chest X-rays revealed no evidence of acute pulmonary 
infiltrates.  The diagnoses were history of exposure to 
asbestos and mild chronic obstructive pulmonary disease.  

In July 1994 the veteran had an independent pulmonary medical 
evaluation by a private physician.  The report of the 
evaluation includes a history of asbestos exposure.  The 
appellant first began working on cargo ships when he was 
sixteen years old, basically confined to the engine room.  He 
was exposed to asbestos which was flaking off the engine.  At 
age seventeen and eighteen, for a period of eighteen months 
he was in the Coast Guard and Merchant Marine working 
exclusively in the engine room.  As part of his duties, he 
repaired pipes which had asbestos insulation.  Many times he 
said it looked as if it was snowing.  He even slept on the 
top bunk immediately beneath an asbestos wrapped steam line.  
At age twenty he began working in a hardboard plant and then 
at twenty five became a Millwright and worked with asbestos 
products including asbestos gaskets, pumps, packing and pipe 
wrapping.  He did that until the age of forty. At forty he 
became a boilermaker and did repair jobs.  He tore out 
insulation on pipes and boilers and then rebuilt the boiler.  
He had abundant exposure to asbestos during that thirteen 
year period.  A pulmonary function test included a diagnosis 
of asbestosis.  The examiner's impression was of normal 
resting pulmonary function.  The examiner noted the following 
evidence for pulmonary asbestosis and asbestos related 
pleural disease.  1.  History of significant exposure to 
asbestos.  2.  A latency period of greater than 10 years 
between the time of exposure and the development of signs and 
symptoms.  3.  Chest X-ray showing small irregular opacities 
with ILO grading of 1/0, s/t.  4.  Chest X-ray showing 
pleural plaques.  

At the end of his report the examiner included the following 
discussion:

I have informed (the appellant) of these 
findings.  I have also informed him that 
asbestos related diseases have no 
treatment and that there is no cure for 
these processes. In addition, his disease 
may progress with time.  I have also 
advised him that he is at increased risk 
of developing certain types of 
malignancies due to exposure to asbestos, 
including malignant pleural and 
peritoneal mesotheliomas, lung cancer, 
head and neck cancers, and 
gastrointestinal cancer.  (The appellant) 
has been advised to obtain regular 
examinations including chest X-rays, and 
to seek immediate medical attention 
should any new symptoms arise or worsen.  

A November 1997 report of a VA examination noted that 
pulmonary function tests showed mild ventilatory impairment, 
the nature of which was probably restrictive.  Chest X-rays 
showed that both lungs were clear of any acute process with a 
normal cardiac silhouette and evidence of previous coronary 
artery bypass surgery.  Computed tomography of the chest 
showed a very small nodule in the right lung base, 
cholelithiasis and a possible left renal cyst.  More 
specifically there was no evidence of pleural calcification 
or pleural plaques and no evidence of interstitial lung 
disease.  The VA examiner's impression was that the appellant 
gave a significant history of past exposure history to 
asbestos.  His pulmonary function tests, while very mild do 
show restrictive type abnormality that can be consistent with 
asbestos related changes.  However, it is more likely that 
these pulmonary function studies are related to his previous 
coronary artery bypass graft.  His radiographic studies do 
not reveal any evidence of asbestos-related pleural disease 
or asbestos-related parenchymal disease.  Her conclusion was 
that although the appellant's history was very significant 
for asbestos exposure and his pulmonary function tests were 
not inconsistent with asbestos-related disease, his 
radiographic appearance showed no evidence of asbestos-
related changes.  The examiner added a hand written note at 
the end of the examination report that she had reviewed the 
claims folder.  

Analysis.  The initial determination to be made in this case 
is whether or not the veteran's claim is well grounded.  A 
well-grounded service- connection claim generally requires 
(i) medical evidence (diagnosis) of a current disability; 
(ii) medical or, in some circumstances, lay evidence of 
incurrence or aggravation of a disease or injury in service; 
and (iii) medical evidence of a nexus between the in-service 
injury and the current disability.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting the definition of a 
well-grounded claim set forth in Caluza).  

The VA has provided guidelines in VA Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, Par 7.21 for rating boards to 
use when considering asbestos claims.  All reasonable 
attempts have been made to determine if service medical 
records demonstrate evidence of asbestos exposure in service 
as per M21-1.  The appellants history of pre and post service 
asbestos exposure is in the record.  The Board requested that 
a VA examination be performed and requested that the VA 
examiner render an opinion as to any relationship between 
asbestos exposure in service and any current asbestos related 
disease.  The VA examiner did not diagnose any asbestos 
related diseases, such as asbestosis.  As the claimed disease 
was not found on examination it was appropriate that the 
examiner did not continue further with the questions posed by 
the Board in the remand.  The Board has noted the assertions 
of the appellant and his representative that the development 
ordered by the Board was not completed.  The examiner noted 
that she reviewed the claims folder.  In her opinion the 
veteran does not have asbestosis or an asbestos related 
disease.  For that reason she did not continue further in her 
discussion.  

The veteran has presented evidence of a current diagnosis of 
asbestos related disease.  He has stated that he worked 
around asbestos in the engine room in service.  In McGinty v. 
Brown, 4 Vet. App. 428 (1993) the Court held that the veteran 
was competent to testify as to the facts of his asbestos 
exposure.  What is missing in the case is any competent 
medical evidence which relates any asbestos related disease 
to exposure to asbestos in service.  

The veteran has given an extensive history of exposure to 
asbestos both before, during and after service.  The only 
evidence of record, which directly relates any asbestos 
related disease to exposure to asbestos in service, are the 
statements of the veteran.  The veteran's testimony as to the 
cause of his disease is not competent evidence of causation.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  

In a similar case, Nolen v. West, No 96-1756 (U.S. Vet. 
App. Apr. 28, 1999) the Court recently held that the 
appellant had not presented a well grounded claim for service 
connection for asbestosis because no medical nexus evidence 
was submitted.  

In the absence of competent evidence showing that asbestosis 
resulted from exposure to asbestos exposure during service 
the claim is not well grounded.  


ORDER

Service connection for asbestosis is denied  




		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals



 

